     Case 2:19-cv-00027-JRG Document 76-1 Filed 03/09/20 Page 1 of 2 PageID #: 1236



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

SAINT LAWRENCE COMMUNICATIONS,                            §
LLC,                                                      §
                                                          §
            Plaintiff,                                    §
                                                          § Civil Action No. 2:19-cv-00027-JRG
v.                                                        §
                                                          §
AMAZON.COM, INC. AND                                      §
AMAZON.COM LLC,                                           §
                                                          §
            Defendants.                                   §


         DECLARATION OF HEIDI L. KEEFE IN SUPPORT OF JOINT EMERGENCY
        MOTION FOR 30-DAY CONTINUANCE IN VIEW OF COVID-19 VIRUS IMPACT

     I, Heidi L. Keefe, hereby declare:

            1.      I am a partner with Cooley LLP, counsel of record for the Amazon defendants in

     the above-captioned action. The statements made herein are based upon my personal knowledge,

     including knowledge gained through working with Amazon in this matter, unless otherwise

     specified herein.

            2.      Attached hereto as Exhibit 1 is a true and correct copy of a printout from a

     KIRO7.com webpage dated March 9, 2020.

            3.      Attached hereto as Exhibit 2 is a true and correct copy of a printout from a King

     County government webpage, dated March 7, 2020 and accessed on March 9, 2020.

            4.      Attached hereto as Exhibit 3 is a true and correct copy of a printout from a Business

     Insider webpage dated March 5, 2020 and accessed on March 9, 2020.

            5.      Attached hereto as Exhibit 4 is a true and correct copy of a printout from a Reuters

     webpage dated February 28, 2020 and accessed on March 9, 2020.

                                                      1
Case 2:19-cv-00027-JRG Document 76-1 Filed 03/09/20 Page 2 of 2 PageID #: 1237



       6.      Attached hereto as Exhibit 5 is a true and correct copy of printouts from the Center

for Disease Control website accessed on March 9, 2020.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of a General Order issued by

the United States District Court for the Western District of Washington on March 6, 2020.

       8.      Four Amazon employees who work in Amazon’s downtown Seattle offices are

relevant witnesses subject to upcoming depositions in this case. At least three of them will be

designated by Amazon as Rule 30(b)(6) corporate witnesses on topics relevant to the parties’

damages-related claims and defenses that will be addressed in the parties’ damages-related expert

reports. Those four individuals are all subject to Amazon’s directives to work from home at least

for the remainder of March 2020 and to avoid non-essential travel. In addition, as learned from

counsel for plaintiff in this action, one individual witness on behalf of the plaintiff who is

potentially relevant to damages-related issues in this case is also located in the Seattle area and

subject to deposition prior to the close of fact discovery.

       I declare under penalty of perjury that the foregoing is true and correct.

                   Executed this 9th day of March, 2020 in Palo Alto, California.


                                               /s/ Heidi L. Keefe
                                               Heidi L. Keefe




                                                   2
